DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Application filed May 14, 2019.  Claims 1-13 are pending in this case.
Priority
This is a continuation-in-part application claiming priority to a pending US application 15/504811, filed on December 31, 2014, which claims the priority to a Chinese application No. 201410499859.1, filed on September 25, 2014.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1-13 –
Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-5 are directed to a method, claims 6-10 are directed to a system, and claims 11-13 are directed to a non-transitory computer-readable medium.  Therefore, these claims fall within the four statutory categories of invention. 
The claims recite of auditing information regarding the behavior of parties to a transaction to authenticate the parties, which is an abstract idea. Specifically, the claims recite receiving a behavior, performing a verification of the behavior, and denying a transaction based on failure of the verification, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a client, e-commerce platform, payment platform, network, and computer readable medium, merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, client, e-commerce platform, payment platform, network, and computer readable medium perform the steps or functions of receiving a behavior, performing a verification of the behavior, and denying a transaction based on failure of the verification.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a hardware processor and computer readable medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of enforcing a contract hierarchy. As discussed above, taking the claim elements separately, the client, e-commerce platform, payment platform, network, and computer readable medium perform(s) the steps or functions of receiving a behavior, performing a verification of the behavior, and denying a transaction based on failure of the verification.  These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claims are not patent eligible.
The dependent claims 2-5, 7-10, and 12-13 are rejected under similar criteria as each depends from claim 1, claim 6, or claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 13 are rejected under 35 U.S.C. 103 as being unpatentable over Elgamal (US 5,671,279) in view of Zoldi et al (US 2010/0169192) and Deutschmann et al (US 9,529,987) and further in view of Baker et al (US 2007/0106582).
Regarding claims 1, 6, and 11 –
Elgamal discloses a method for authenticating network transaction, comprising:
receiving, by an authentication center, a user data during an electronic transaction among a client, an e-commerce platform, and a payment platform interconnected via a network, wherein the real-time user data is collected based on a user performing the electronic transaction from the client to access the e-commerce platform and the payment platform;  (col 6 ln 1-13, 25-30, 43-58; col 6 ln 65 to col 7 ln 12; col 7 ln 14-24, 30-43; col 15 ln 46 to col 17 ln 30; col 19 ln 15-22, 33-52; col 28 ln 5-21; col 35 ln 35-49)
receiving, by the authentication center, a software behavior during the electronic transaction,; (col 6 ln 1-13, 25-30, 43-58; col 6 ln 65 to col 7 ln 12; col 7 ln 14-24, 30-43; col 15 ln 46 to col 17 ln 30; col 19 ln 15-22, 33-52; col 28 ln 5-21; col 35 ln 35-49)
Elgamal does not specifically disclose authenticating a user behavior. 
Deutschmann discloses authenticating user behavior.  (col 4 ln 10-25, col 7 ln 43-52 “determining if behavioral input data gathered during the Subsequent session of use of the computing 
Elgamal does not specifically teach wherein the software behavior is collected based on software installed on  the E-commerce platform and the payment platform.
Zoldi teaches wherein the software behavior is collected based on software installed on  E-commerce platform and the payment platform. (par 26)
It would be obvious to one of ordinary skill in the art to combine Elgamal with Zoldi for a greater level of security.
Elgamal does not specifically teach wherein the software behavior is collected based on software based on software installed on  the client.
Deutschmann teaches wherein the software behavior is collected based on software based on software installed on  the client. (col 5 ln 30-44, col 1 ln 48-64, fig2, fig3)
Elgamal does not specifically teach performing, by the authentication center, a user verification of the user behavior by comparing with a user behavior certificate maintained by the authentication center.
Deutschmann teaches performing, by the authentication center, a user verification of the user behavior by comparing with a user behavior certificate maintained by the authentication center (col 4 ln 10-25, col 7 ln 43-52 col. 11, line 25 to col 12, line 44; col. 13, lines 28-57; col. 14, lines 4-16; col. 14, line 28 to col. 15, line 2; col. 15, lines 24-29).
Elgamal does not specifically teach performing, by the authentication center, a software behavior verification of the software behavior by comparing with a software behavior certificate maintained by the authentication center.
Deutschmann teaches performing, by the authentication center, a software behavior verification of the software behavior by comparing with a software behavior certificate maintained by the authentication center. (col 4 ln 10-25, col 7 ln 43-52 col. 11, ln 25 to col 12, ln 44; col. 13, ln 28-57; col. 14, ln 4-16; col. 14, ln 28 to col. 15, ln 2; col. 15, lines 24-29).
It would be obvious to one of ordinary skill in the art to combine Elgamal and Zoldi with Deutschmann in order to obtain greater transaction security.
Elgamal does not specifically teach collecting user behavior in real-time.
Baker teaches collecting user behavior in real-time. (par 28-29, 30, 33, 35, 49).
Elgamal does not specifically teach that the user behavior is real-time user behavior.
Baker teaches user behavior is real-time user behavior. (par 28-29, 30, 33, 35, 38, 44, 49-59)
It would be obvious to one of ordinary skill in the art to combine Elgamal, Zoldi and Deutschmann with Baker in order to obtain greater transaction security.
Regarding claims 2 and 12 –
Deutschmann teaches receiving, by the authentication center, an access log from the client after the electronic transaction is completed; (col 4 ln 10-25, col 7 ln 45-52 col. 11, line 25 to col 12, line 44; col. 13, lines 28-57; col. 14, lines 4-16; col. 14, line 28 to col. 15, line 2; col. 15, lines 24-29) and 
updating, by the authentication center, the user behavior certificate in response to the access log. (col 4 ln 10-25, col 7 ln 45-52 col. 11, line 25 to col 12, line 44; col. 13, lines 28-57; col. 14, lines 4-16; col. 14, line 28 to col. 15, line 2; col. 15, lines 24-29).
Regarding claims 3 and 8 –
Deutschmann teaches that the user behavior certificate is updated by the authentication center via mining the access log. (col 4 ln 10-25, col 7 ln 45-52; col. 5, line 66 to col. 6, line 6; col. 13, lines 46-49; col. 14, line 48 to col. 15, line 2)
Regarding claims 4, 9, and 13 –
Elgamal teaches auditing and issuing, by the authentication center, digital certificate to the E-merchant platform and the payment platform; (col 6 ln 1-13, 25-30, 43-58; col 6 ln 65 to col 7 ln 12; col 7 ln 14-24, 30-43; col 15 ln 46 to col 17 ln 30; col 19 ln 15-22, 33-52; col 28 ln 5-21; col 35 ln 35-49) and
mining the software behavior certificate from the E-merchant platform and the payment platform. (col 6 ln 1-13, 25-30, 43-58; col 6 ln 65 to col 7 ln 12; col 7 ln 14-24, 30-43; col 15 ln 46 to col 17 ln 30; col 19 ln 15-22, 33-52; col 28 ln 5-21; col 35 ln 35-49)
Elgamal does not specifically teach in response to a determination that the user verification fails or the software behavior verification fails, terminating, by the authentication center, the electronic transaction. 
Deutschmann teaches in response to a determination that the user verification fails or the software behavior verification fails, terminating, by the authentication center, the electronic transaction. (col 4 ln 10-25, col 7 ln 45-52 col. 11, line 25 to col 12, line 44; col. 13, lines 28-57; col. 14, lines 4-16; col. 14, line 28 to col. 15, line 2; col. 15, lines 24-29).
Regarding claims 5 and 10 –
Deutschmann teaches that when the electronic transaction is terminated by the authentication center, the e-commerce transaction is highlighted on the visualization platform as an abnormal transaction. (col 4 ln 10-25, col 7 ln 45-52 col 11 ln 25 to col 12 ln 44; col 13, lines 28-57; col. 14, lines 4-16; col. 14, line 28 to col. 15, line 2; col. 15, lines 24-29).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hammad (US 2014/0074637) teaches CLOUD-BASED VIRTUAL WALLET NFC APPARATUSES, METHODS AND SYSTEMS.
Rajasekaran (US 2003/0042301) teaches Enhancements to multi-party authentication and other protocols.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685